UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4648
STEVEN RAY SMITH, SR.,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Henry M. Herlong, Jr., District Judge.
                            (CR-95-449)

                  Submitted: February 22, 2001

                      Decided: March 2, 2001

     Before WIDENER and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. William Corley Lucius, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. SMITH
                              OPINION

PER CURIAM:

   Steven Ray Smith, Sr., appeals from the district court’s order
revoking his supervised release and sentencing him to fourteen
months’ imprisonment. Smith’s attorney has filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967), representing that, in his
view, there are no meritorious issues for appeal, but raising the issue
of whether the district court abused its discretion by imposing a sen-
tence greater than the term of imprisonment for the original offense.
Smith has been notified of his right to file a pro se supplemental brief
but has not done so. Finding that the issue raised by counsel is with-
out merit and discerning no error in the record below, we affirm.

   This court reviews for abuse of discretion the district court’s order
imposing a sentence after revocation of supervised release. United
States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995). The district court
may revoke a defendant’s term of supervised release if it finds by a
preponderance of the evidence that he violated the terms of release.
18 U.S.C.A. § 3583(e)(3) (West 2000). Smith admitted to the viola-
tions of supervised release stated in the Petition on Probation and
Supervised Release when he pled guilty. There is nothing in the
record to support a finding that Smith’s guilty plea was not knowing
and voluntary, nor does he make this allegation.

   Under 18 U.S.C.A. § 3583(e)(3), the district court may revoke a
term of supervised release and require the defendant to serve in prison
all or part of the term of supervised release authorized by statute for
the offense that resulted in imposition of the term of supervised
release without granting credit for time previously served on post-
release supervision. Therefore the district court did not abuse its dis-
cretion because it imposed a sentence authorized by the revocation
statute.

   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and concluded that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
                        UNITED STATES v. SMITH                        3
Justice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court for further review. If requested by his client to do so,
counsel should prepare a timely petition for writ of certiorari. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED